Title: From Thomas Jefferson to John Browne Cutting, 2 July 1824
From: Jefferson, Thomas
To: Cutting, John Browne

Dear Sir  Monto July 2. 24.An appeal to my memory is an appeal to a blank. the mass of  matters in  various office which has been passing thro’ my mind for 60. years, has exceeded the capacity of any human memory, and, like pouring water into a full bucket the new matter could only displace the old. age too has lent it’s heavy hand to the work of obliteration I have therefore been obliged to take time to examine my letter books, wherein I find none respecting your claim but the 3. you mention, to wit of Dec.17.90.  to yourself, of Feb. 7 1792. to Presidt Washn and June 11. 92. to Thos Pinckney then I have had  copied from the press copies taken from the originals at the time of writing and kept in books for my own use. the press copy of your account which  accompanied my lre to  the President I have cut out of the book and inclose it with the letters . The impression remaining generally on my mind agrees with what is stated in those letters, to which I can add nothing particular. I retired from the office of Secy of state the last day of the year 1793. so that  of what past offer that I have never had any knolege. I cannot doubt that our govmt will extend to you that justice in which I think it has never failed in any case where reasonable evidence is produced to them. and with this hope I pray you to accept assurnces of my contind frdshp & respectTh: J